Citation Nr: 0942529	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an aortic aneurysm 
with stent placement.

2.  Entitlement to service connection for actinic keratosis 
and a history of a rash on the neck and arms, including as 
secondary to exposure to herbicides.

3.  Entitlement to service connection for depression, 
including as secondary to exposure to herbicides.

4.  Entitlement to service connection for coronary artery 
disease, status post acute myocardial infarction and a 5 
vessel coronary artery bypass graft with severe left 
ventricular function and intermittent atrial fibrillation, 
including as secondary to exposure to herbicides.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for athlete's foot.

9.  Entitlement to service connection for a sinus disability 
with allergies.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 until 
October 1968, including a tour of duty in the Republic of 
Vietnam from June 1967 until June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2003 and March 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for an aortic 
aneurysm with stent placement, actinic keratosis with a 
history of a rash on the neck and arms, coronary artery 
disease, status post acute myocardial infarction and a 5 
vessel coronary artery bypass graft with severe left 
ventricular function and intermittent atrial fibrillation, 
migraine headaches and athlete's foot are being remanded and 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for depression is part 
and parcel of the service-connected post traumatic stress 
disorder (PTSD).

2.  The evidence does not demonstrate the Veteran has a 
currently diagnosed hearing loss disability in accordance 
with 38 C.F.R. § 3.385.

3.  The evidence does not demonstrate any currently diagnosed 
tinnitus is related to the Veteran's active service.

4.  The evidence does not demonstrate that any currently 
diagnosed sinus disability with allergies is related to the 
Veteran's active service. 


CONCLUSIONS OF LAW

1.  As the claim for depression is already service-connected, 
there remains no allegation of fact or law to decide and the 
issue is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.101(d) (2009).

2.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

3.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

4.  The criteria for a grant of service connection for a 
sinus disability with allergies have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, letters sent to the Veteran dated in March 2003, July 
2003, June 2004 and July 2004 informed the Veteran of the 
evidence needed to substantiate the claims, the information 
VA would seek to obtain and the evidence the Veteran should 
seek to obtain.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in February 2006 and October 
2007 that he had no additional evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) evidence of a 
current disability, (2) evidence of an inservice incurrence 
or aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice 
disease or injury. See Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In certain cases, 
competent lay evidence may demonstrate the presence of these 
elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009).

Depression

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present 
case, the Veteran seeks service connection for depression, 
including as secondary to exposure to herbicides.  The 
Veteran is already in receipt of service connection for PTSD.  
In this case, it appears that the claim for service 
connection for depression is actually part and parcel of the 
service-connected PTSD.  

Significantly, the record suggests the Veteran's symptoms of 
depression are actually associated with the service-connected 
PTSD.  For example, the January 2005 VA examination for PTSD 
concluded the Veteran had PTSD and had additional axis I 
diagnoses of depression and anxiety which were subset 
symptomatology of the PTSD.  In light of the above history, 
it is clear that the Veteran's service-connected disability 
includes the symptoms of depression.  

In fact, even if the Board construed the claim as 
encompassing a separate disability and service connection 
were granted, a separate rating evaluation would be 
prohibited.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262.

Specifically in this case, the Veteran's service connected 
PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Diagnostic Code 9411 is evaluated under the 
General Rating Formula for Mental Disorders.  A claim for 
depression would be evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434, which also requires evaluation pursuant 
to the General Rating Formula for Mental Disorders.  In other 
words, although there may be two separate psychiatric 
diagnoses, the manifestations of the disabilities would be 
the same. 

In fact, the symptoms of mental disorders are often so 
similar that the United States Court of Appeals for Veterans 
Claims (Court or CAVC) has recently held that claims for 
service connection for PTSD encompass claims for service 
connection for other psychiatric disabilities which could 
reasonably be raised by the Veteran's symptoms, description 
of the disability and the record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  While the Court in Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) clearly distinguish between distinct 
psychiatric diagnoses, these cases specifically address this 
issue in light of determining whether a new claim has been 
submitted for the purpose of determining if the submission of 
new and material evidence is necessary.  The cases do not 
provide any guidance as to whether it is permissible to 
provide separate evaluations for these distinct diagnoses.

The Federal Circuit, however, recently held that two defined 
diagnoses constitute the same disability for purposes of 
section 4.14 if they have overlapping symptomatology.  See 
Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While 
the Court noted it was possible for two mental disabilities 
to have different symptoms and therefore be evaluated 
separately, if the manifestations of the two mental 
disabilities were the same, a separate evaluation was not 
warranted.  In the present case, as in Amberman, the two 
mental disabilities resulted in the same manifestations.  In 
fact, the January 2005 examiner indicated the depression and 
anxiety were subsets of the diagnosed PTSD.  In other words, 
all of the Veteran's symptoms of depression were encompassed 
by the PTSD.  The examiner noted no symptoms of the 
depression that were separate and distinct from the symptoms 
of the PTSD.  

Accordingly, as the Veteran is already in receipt of an 
evaluation under Diagnostic Code 9411, a separate rating for 
depression would examine the same symptoms and would violate 
the provisions of 38 C.F.R. § 4.14, which prohibit such 
pyramiding.  

Thus, because service connection for depression is 
essentially part and parcel of the already service-connected 
PTSD, the Board finds there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

Hearing Loss

The Veteran seeks service connection for bilateral hearing 
loss as a result of acoustic trauma during service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The Board does not reach the question of whether there is an 
inservice incurrence or a medical nexus as evidence of record 
illustrates the Veteran does not have a current hearing loss 
disability.  In fact, only one record noted a history of 
hearing loss.  Significantly, this August 2005 physician's 
statement noted hearing loss under the "history and 
complaints" section and did not conclude with a diagnosis of 
hearing loss.  Furthermore, the August 2005 record failed to 
include any clinical data reflecting the auditory thresholds 
in the specified frequencies.  More significantly, the 
physician's office notes fail to reflect complaints or 
treatment of hearing loss.   

Additionally, VA outpatient treatment records fail to reflect 
complaints or treatment for hearing loss.  In fact, a 
February 2006 VA outpatient treatment record noted there was 
no hearing loss or tinnitus.  Another February 2006 VA record 
described the Veteran's hearing as normal.  

The Board carefully considered whether a remand for an 
examination was necessary, particularly in light of the 
August 2005 record noting a history of hearing loss.  
However, in this case, the evidence as a whole contradicts 
this finding.  There was no evidence of hearing loss during 
service, and no post service clinical findings suggesting the 
Veteran had a hearing loss disability as defined by the 
regulations.  In fact, there are no post-service records 
reflecting active treatment for this disability or reflecting 
the Veteran requires hearing aids.  As such, the Veteran has 
not met the requirements of 38 C.F.R. § 3.159 and a VA 
examination is not necessary.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In sum, the only evidence suggesting the Veteran has a 
hearing loss disability is a record that merely reflected the 
Veteran's reported history.  However, these recitations of 
medical history are simply not supported by the evidence of 
record.  The law provides that the transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional. See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

While the Veteran is competent to describe his difficulty 
hearing, he is not shown to have the requisite competence to 
indicate he has a hearing loss disability as defined 
by38 C.F.R. § 3.385 which involves the evaluation of numeric 
test data resulting from clinical testing. See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Cromley v. Brown, 7 Vet. App. 376 
(1995).  

Therefore, the evidence as a whole fails to reflect the 
Veteran has a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the preponderance of the evidence is 
against the Veteran's claim. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran also seeks service connection for tinnitus as a 
result of his exposure to noise during service.  An August 
2005 statement from a private physician noted a prior history 
and complaint of tinnitus.  As with the hearing loss, the 
physician did not diagnosis tinnitus at that time and the 
same physician's office notes fail to reflect a diagnosis of 
tinnitus.  

The Board notes, however, that the Veteran is competent to 
describe symptoms he experiences, including ringing of the 
ears. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the 
Veteran has a current disability, and the remaining question 
is whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records, however, fail to reflect complaints, 
treatment or diagnoses of tinnitus.  In fact, the Veteran 
denied a history of running ears, ear, nose or throat trouble 
or hearing loss on the October 1968 report of medical 
history.  Similarly, the October 1968 examination performed 
in connection with the Veteran's separation from service 
described the ears as normal and noted no defects or 
diagnoses.  

The Veteran, however, does not contend he treated for the 
condition during service but rather indicates the tinnitus 
was caused by his exposure to noise during service. In the 
present case, the Veteran has not specifically alleged he 
served in combat, nor is there any evidence of such service. 
38 U.S.C.A. § 1154(b).  Although the Veteran does not have 
evidence documenting service in combat, the Veteran is 
competent to describe noises he heard during service. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, giving the Veteran the 
benefit of the doubt, the account of acoustic trauma will be 
accepted as the inservice incurrence.

What is missing is competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates any complaint of ringing of the 
ears to the Veteran's service.  

The Board also considered whether service connection was 
warranted on a theory of continuity of symptomatology.  
Although the Veteran is competent to describe symptoms such 
as a ringing of the ears under Barr v. Nicholson, 21 Vet. 
App. 303 (2007), the Veteran's report of continuous tinnitus 
is not credible.  Specifically, he was asked whether or not 
he had symptoms of tinnitus in February 2006 and the 
physician related there was no history of tinnitus or hearing 
loss.  Because these records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

As noted above, the evidence simply fails to reflect 
continuous complaints or treatment for tinnitus.  
Furthermore, the Veteran's first application for the 
condition was in May 2004, nearly 36 years after his 
separation from service.  Additionally, the only record which 
notes tinnitus was dated in August 2005, approximately 37 
years after the Veteran's service.  These gaps in evidence 
tend to disprove the Veteran's claim that the Veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms.  In other words, the decades that 
elapsed between the time of service and the Veteran's first 
complaint of the disability to a medical professional fail to 
show a continuity of symptomatology upon which to support a 
grant of service connection.

Given the evidence against the claim, to find that the 
Veteran has tinnitus that is related to service would require 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Accordingly, service connection for 
tinnitus is not established, in the absence of competent 
medical evidence demonstrating a relationship between a 
current disorder and service.

The Veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
Veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  

Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for tinnitus.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Sinus Disability

The Veteran also seeks service connection for a sinus 
disability, including allergies.  A February 2006 VA 
outpatient treatment records concluded with a diagnosis of 
rhinitis.  Other private records also reflect treatment for 
sinus conditions including sinusitis.  Therefore, it appears 
that the Veteran has a current disability.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records fail to reflect any complaints, 
treatments or diagnosis of a sinus disability.  In fact, the 
Veteran denied a history of chronic or frequent colds, 
sinusitis, and hay fever on the October 1968 report of 
medical history.  Similarly, the October 1968 examination 
performed in connection with the Veteran's separation from 
service described the nose and sinuses as normal and noted no 
defects or disorders.  

More significantly, there is no competent medical evidence of 
a nexus.  None of the records relate any current sinus or 
allergy problem to any event or incident of service.

Nor is there competent evidence of continuity.  While the 
Veteran is competent to describe allergies and sinus trouble, 
his report of continued sinus trouble is not credible.  
Specifically, the record does not document continued 
complaints and treatment for sinus trouble or allergies. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006).  In 
fact, the first record noted a complaint of sinus trouble was 
a record dated in September 1981 in which the Veteran 
complained of a sinus headache.  This record was dated nearly 
13 years after the Veteran's separation from service.  Given 
the time that elapsed between the time of service and the 
Veteran's first complaint of the disability to a medical 
professional, for the Board to find the Veteran had 
continuous symptoms would require speculation.  The law has 
recognized in this regard that service connection may not be 
based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Conclusion

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his disabilities are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The claim concerning entitlement to service connection for 
depression is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a sinus disability, to include 
allergies, is denied.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  

As an initial matter, concerning the claims for aortic 
aneurysm with stent placement and coronary artery disease, 
the record reflects there may be additional relevant private 
treatment records which have not been obtained.  
Specifically, VA outpatient treatment records, such as the 
March 2006 and July 2006 records noted the Veteran was 
hospitalized for 5 days at Princeton Baptist Hospital for 
congestive heart failure in March 2006.  While there are some 
records from Baptist Medical Center associated with the 
claims file, these records are dated from April 1997 and do 
not include the hospitalization in March 2006.  The RO should 
attempt to obtain updated records from this facility.  

Similarly, the VA records reflect the Veteran is treated by a 
private cardiologist.  For example, a February 2007 record 
noted the Veteran had an appointment with the cardiologist in 
3 weeks.  While the Board has some records from a private 
cardiologist, these records are dated from 1972 until 2005.  
Updated records should be requested.  

Additionally, under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Concerning the actinic keratosis and history of rash on the 
neck and arms, while the Veteran was afforded a VA 
examination in April 2003 to assess the presence and etiology 
of the rash, the examiner noted findings such as scaly 
macules of the face and arms but concluded there was no rash 
on the day of examination.  The examiner specifically 
instructed the Veteran to contact them when there was a flare 
up of the rash.  Subsequent records clearly illustrate the 
presence of a rash; however no new examination was performed.  
For example, a February 2006 VA record noted acne rosacea.  
Similarly, the March 2006 VA examination for diabetes 
mellitus noted the presence of a rash and diagnosed 
dermatophytosis.  Most significantly, a July 2003 VA 
outpatient treatment records noted the Veteran was referred 
by an unknown provider for a rash that has been around for 30 
years and appears sporadically.

In sum, there is evidence of a diagnosis, and further, the 
Veteran is competent to discuss the presence of a rash, and a 
July 2003 record suggesting the rash may date back to 
service.  Accordingly, although a VA examination was 
previously provided, the Veteran should be afforded another 
VA examination to determine the etiology of any recurring 
rash.  38 C.F.R. § 4.2 (If the findings on an examination 
report do not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (stating that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).

Concerning the migraine disability, private medical records 
reflect complaints and treatment for headaches.  Furthermore, 
these are types of disabilities which the Veteran is 
competent to identify and report symptoms or diagnoses.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Additionally, the Veteran noted a past history of frequent 
headaches on the October 1968 report of medical history.  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether or not the Veteran has a current headache 
disability which is related to any headaches present during 
service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. 
Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Concerning the athlete's feet, a March 2006 VA records noted 
onychomycosis of the bilateral feet.  The October 1968 
examination performed in connection with the Veteran's 
separation form service include a complaint of a past history 
of foot trouble.  The Veteran explained that he often had 
athlete's foot.  The Veteran is competent to identify and 
report the presence of a rash of the feet. See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, there is 
evidence of current symptoms and symptoms during service.  
Without further clarification, the Board is without medical 
expertise to ascertain whether or not the Veteran has a 
current disability of athlete's foot which is related to any 
symptoms present during service. Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his heart.  
The RO/AMC should then obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.  
The RO/AMC shall specifically request 
medical records related to the Veteran's 
March 2006 hospitalization at Princeton 
Baptist Hospital and associate these 
records with the claims file.

2.  The Veteran shall be afforded a VA 
examination of the skin to ascertain the 
nature and etiology of the any diagnosed 
skin disability, including the actinic 
keratosis and acne rosacea.  The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner must 
review all pertinent records associated 
with the claims file, and following this 
review and the examination offer an 
opinion as to the following:

a) Whether the Veteran has a current skin 
disability;

b) Whether it is at least as likely as not 
(a 50% probability or more) that any 
diagnosed skin disability, is related to 
any event or incident in service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The Veteran shall also be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any migraine 
headache disability that may be present.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) Whether the Veteran has a current 
headache disability;

b) Whether it is at least as likely as not 
(a 50% probability or more) that any 
diagnosed headache disability is related 
to any event or incident in service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  The Veteran shall also be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any athlete's 
foot disability that may be present.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) Whether the Veteran has current 
athlete's;

b) Whether it is at least as likely as not 
(a 50% probability or more) that any 
diagnosed athlete's foot disability is 
related to any event or incident in 
service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


